
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.04


SECURITY AGREEMENT


        SECURITY AGREEMENT, dated as of March 30, 2006, is made by each of the
Persons identified on the signature pages to this Agreement (each a "Grantor"
and, collectively, the "Grantors"), in favor of Bank of Montreal, as
Administrative Agent for each of the Secured Parties.

        WHEREAS, pursuant to that certain Credit Agreement, dated as of
September 28, 2001 (as amended, modified, supplemented, or restated from time to
time, the "Credit Agreement"), among Olympus Cable Holdings, LLC, a Delaware
limited liability company, Adelphia Company of Western Connecticut, a
Connecticut corporation, Highland Video Associates, L.P., a Pennsylvania limited
partnership, Coudersport Television Cable Company, a Pennsylvania corporation,
and Adelphia Holdings 2001, LLC, a Delaware limited liability company
(individually, a "Borrower" and, collectively, the "Borrowers"), Bank of
Montreal, as the Administrative Agent, and the other Agents and Lenders party
thereto, the Lenders and the Issuers agreed to make Credit Extensions to the
Borrowers;

        WHEREAS, on June 25, 2002, certain of the Borrowers and their affiliates
filed voluntary petitions for relief under Chapter 11 of Title 11 of the United
States Code (the "Bankruptcy Code") in the United States Bankruptcy Court for
the Southern District of New York (the "Bankruptcy Court");

        WHEREAS, pursuant to, and subject to the terms and conditions set forth
in, that certain order of Judge Robert E. Gerber of the Bankruptcy Court entered
May 26, 2005 (the "Order") approving (i) certain settlement agreements by and
among certain of the Borrowers, the SEC, the U.S. Department of Justice and
certain members of the Rigas family and (ii) the forfeiture of certain assets
and interests owned by certain members of the Rigas family to certain of the
Borrowers and their affiliates (the "Forfeiture"), each Grantor has been ordered
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
limited security interest in certain of its assets in exchange for the Agents
and Lenders under the Credit Agreement agreeing to forbear from exercising any
and all rights and remedies against Coudersport Television Cable Company, a
Pennsylvania corporation ("Coudersport"), and Bucktail Broadcasting Corporation,
a Pennsylvania corporation ("Bucktail"), or the equity interests representing
the ownership of Coudersport or Bucktail, whether arising under the terms of the
Credit Agreement, applicable law or otherwise; and

        WHEREAS, each Grantor wishes to grant a limited security interest in
favor of the Administrative Agent, for the benefit of the Secured Parties as
herein provided.

        NOW, THEREFORE, in consideration of the promises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

        1.    Definitions.    All capitalized terms used herein (including in
the Preamble and Recitals hereto) without definitions shall have the respective
meanings provided therefor in the Credit Agreement. The term "State," as used
herein, means the State of New York. All terms defined in the Uniform Commercial
Code of the State and used herein shall have the same definitions herein as
specified therein. However, if a term is defined in Article 9 of the Uniform
Commercial Code of the State differently than in another Article of the Uniform
Commercial Code of the State, the term has the meaning specified in Article 9.

        2.    Grant of Security Interest.    Subject to the terms and conditions
set forth in the Order and the other terms and conditions set forth in this
Agreement, including in Sections 8 and 9 hereof, each Grantor hereby grants to
the Administrative Agent, for the benefit of the Secured Parties, to secure the
payment and performance in full of all of the allowed Obligations of Coudersport
and Bucktail under the Credit Agreement (and only under the Credit Agreement), a
security interest in all of the properties, assets and rights of such Grantor,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof, including, without limitation, all personal and
fixture property of every kind and nature, including all goods (including
inventory, equipment and

--------------------------------------------------------------------------------




any accessions thereto), instruments (including promissory notes), documents,
accounts, chattel paper (whether tangible or electronic), deposit accounts,
letter-of-credit rights (whether or not the letter of credit is evidenced by a
writing), commercial tort claims, supporting obligations, any other contract
rights or rights to the payment of money, insurance claims and proceeds, and all
general intangibles (including all payment intangibles), in each case, to the
extent (and only to the extent) that such properties, assets and rights are
wholly-owned by such Grantor or another Grantor that is a member of the Borrower
Group (as defined in the DIP Facility (as defined in the Order)) designated as
the "Olympus" Borrower Group under the DIP Facility (all of the same being
hereinafter called the "Collateral"); provided, however, that Collateral shall
not include (a) any franchises, licenses or equivalent rights (collectively,
"Franchises") as and to the extent that the granting of a security interest in
any such Franchise would result in the forfeiture, termination or loss of such
Franchise or the breach of any of the terms or conditions of any agreement
governing any such Franchise, it being agreed that the exclusion provided for in
this clause (a) shall not apply to the proceeds realized upon any sale or other
disposition of such Franchise, with any such proceeds constituting Collateral
hereunder, (b) the equity interests held by any Grantor, whether as of the date
hereof or hereafter acquired, in any subsidiary of any Grantor or (c) any
assets, properties or rights of any Grantor to the extent that any such asset,
property or right was subject, as of June 25, 2002, to a valid, perfected and
non-avoidable lien.

        3.    Perfection and Other Actions.    Pursuant to the terms of the
Order, the security interests granted under Section 2 hereof shall be
automatically perfected effective as of the Forfeiture Date (as defined in the
Order). Each Grantor further agrees to execute such other documentation as the
Administrative Agent may reasonably request to evidence and perfect the security
interests granted under Section 2 hereof, which documents shall be in form
reasonably satisfactory to the Co-Lead Arrangers (as defined in the Order) and
shall otherwise be subject to the terms and conditions set forth herein and in
the Order.

        4.    Administrative Agent's Obligations and Duties.    Anything herein
to the contrary notwithstanding, each Grantor shall remain obligated and liable
under each contract or agreement comprised in the Collateral to be observed or
performed by such Grantor thereunder. The Administrative Agent shall not have
any obligation or liability under any such contract or agreement by reason of or
arising out of this Agreement or the receipt by the Administrative Agent of any
payment relating to any of the Collateral, nor shall the Administrative Agent be
obligated in any manner to perform any of the obligations of any Grantor under
or pursuant to any such contract or agreement, to make inquiry as to the nature
or sufficiency of any payment received by the Administrative Agent in respect of
the Collateral or as to the sufficiency of any performance by any party under
any such contract or agreement, to present or file any claim, to take any action
to enforce any performance or to collect the payment of any amounts which may
have been assigned to the Administrative Agent or to which the Administrative
Agent may be entitled at any time or times.

        5.    No Waiver by Administrative Agent, etc.    The Administrative
Agent shall not be deemed to have waived any of its rights or remedies in
respect of the Obligations or the Collateral unless such waiver shall be in
writing and signed by the Administrative Agent. No delay or omission on the part
of the Administrative Agent in exercising any right or remedy shall operate as a
waiver of such right or remedy or any other right or remedy. A waiver on any one
occasion shall not be construed as a bar to or waiver of any right or remedy on
any future occasion. Subject to the terms and conditions set forth herein and
the terms and conditions set forth in the Order and in any other order entered
by the Bankruptcy Court (whether as of the date hereof or hereafter) in the
bankruptcy cases of the Grantors, all rights and remedies of the Administrative
Agent with respect to the Obligations or the Collateral, whether evidenced
hereby or by any other instrument or papers, shall be cumulative and may be
exercised singularly, alternatively, successively or concurrently at such time
or at such times as the Administrative Agent deems expedient.

2

--------------------------------------------------------------------------------




        6.    Suretyship Waivers by Grantor.    Each Grantor waives demand,
notice, protest, notice of acceptance of this Agreement, notice of loans made,
credit extended, Collateral received or delivered or other action taken in
reliance hereon and all other demands and notices of any description. With
respect to both the Obligations and the Collateral, each Grantor assents to any
extension or postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of or failure to perfect any security interest
in any Collateral, to the addition or release of any party or person primarily
or secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Administrative Agent may deem advisable.

        7.    Governing Law; Consent to Jurisdiction.    THIS AGREEMENT SHALL IN
ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED WHOLLY WITHIN
SUCH STATE AND THE BANKRUPTCY CODE. Each Grantor and the Administrative Agent
(on behalf of all Secured Parties) agrees that any action or claim arising out
of, or any dispute in connection with, this Agreement, any rights, remedies,
obligations, or duties hereunder, or the performance or enforcement hereof or
thereof, shall be brought before Judge Robert E. Gerber of the Bankruptcy Court.

        8.    Limitations.    

        (a)   Notwithstanding anything to the contrary contained in this
Agreement, the rights, claims and interests of the Administrative Agent, any
other Agent or any Lender arising pursuant to the terms of this Agreement shall
be subject to the terms and conditions set forth in the Order and the terms and
conditions of any other order that has been entered by the Bankruptcy Court
prior to the date hereof or that may hereafter be entered by the Bankruptcy
Court, in each case in connection with the bankruptcy cases of the Grantors.
Without limiting the foregoing, the Administrative Agent, on behalf of all
Secured Parties, acknowledges and agrees that as of the date hereof, an Event of
Default under the Credit Agreement has occurred and is continuing and,
notwithstanding the occurrence and continuation of such Event of Default, the
rights and remedies of the Administrative Agent and the other Agents and Lenders
under the Credit Agreement, the other Loan Documents and this Agreement (and the
ability of any of the foregoing Persons to exercise the same), shall be limited
to the same extent that such rights and remedies were limited by the orders of
the Bankruptcy Court that were entered prior to the date hereof in respect of
the ability of the Administrative Agent or any other Agent or Lender under the
Credit Agreement to exercise any rights or remedies granted to any of them
pursuant to the terms of the Credit Agreement or any other Loan Document.

        (b)   Without limiting the generality of the terms set forth in
Section 8(a) above, (i) the rights, claims and interests of the Administrative
Agent, any other Agent and the Lenders arising pursuant to the terms of this
Agreement, including, without limitation, the right to take any action on the
Collateral or to otherwise pursue any remedy against any Grantor, shall be
subject and subordinate to any and all rights, claims and interests of the
agents and lenders under the DIP Facility, (ii) the obligations of each Grantor
herein shall constitute a pre-petition obligation of such Grantor, provided that
none of the claims of the Administrative Agent or any other Agent or Lender
under the Credit Agreement shall constitute an expense of administration in any
of the bankruptcy cases of the Grantors under the terms of the Bankruptcy Code,
(iii) the value of the security interests granted hereunder by each of the
Grantors and any value realized by the Administrative Agent or any other Agent
or Lender under the Credit Agreement from any such security interest shall be
limited to the fair market value of Coudersport and Bucktail, as such value is
determined by the Bankruptcy Court, and (iv) the security interests granted
pursuant to the terms hereof shall (A) be subject to any valid lien perfected
subsequent to June 25, 2002, (B) have the same validity, priority, scope, effect
and (except as provided in the Order) immunity

3

--------------------------------------------------------------------------------






from avoidance as the Co-Borrowing Liens (as defined in the Order) under the
Credit Agreement have with respect to Coudersport and Bucktail and (C) only
secure allowed claims for indebtedness, obligations and liabilities under the
Credit Agreement.

        9.    Termination of Security Interests.    Notwithstanding anything
contained in this Agreement to the contrary, in the event that following the
date hereof, the Administrative Agent or any other Agent or Lender under the
Credit Agreement is authorized by the Bankruptcy Court to exercise any rights or
remedies against Coudersport and/or Bucktail and/or the equity interests
representing ownership of Coudersport and/or Bucktail, then effective on the
effective date of any such authorization by the Bankruptcy Court, and without
any further action by any party hereto, this Agreement and any and all security
interests granted hereunder or rights conferred hereby shall automatically be
deemed to have been revoked and shall become ineffective.

        10.    Miscellaneous.    The headings of each section of this Agreement
are for convenience only and shall not define or limit the provisions thereof.
This Agreement and all rights and obligations hereunder shall be binding upon
each Grantor and its respective successors and assigns, and shall inure to the
benefit of the Administrative Agent and its successors and permitted assigns. If
any term of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity of all other terms hereof shall in no way be
affected thereby, and this Agreement shall be construed and be enforceable as if
such invalid, illegal or unenforceable term had not been included herein.

[Remainder of Page Intentionally Left Blank]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned has executed this Security Agreement
on behalf of each of the corporate entities listed on Schedule A hereto, for
such entities, and, as applicable, acting in their capacities as managing
members or partners of each limited liability company and partnership listed on
Schedule A attached hereto, on behalf of such limited liability companies and
partnerships.


 
 
/s/  VANESSA A. WITTMAN      

--------------------------------------------------------------------------------

Vanessa A. Wittman
Executive Vice President and
Chief Financial Officer
 
 
Address: 5619 DTC Parkway,
Greenwood Village, CO 80111 [GRANTOR]
 
 
Accepted:
 
 
BANK OF MONTREAL, as Administrative Agent


 
 
By:


--------------------------------------------------------------------------------

      Name:         Title:  

[Olympus Borrower Group Security Agreement Signature Page]

[To be executed by each of the entities in the Olympus Borrower Group (as
defined in the DIP Facility)]

5

--------------------------------------------------------------------------------



Schedule A

Olympus Borrower Group (Several Borrower Group):

Borrower:

Olympus Cable Holdings, LLC

Guarantors:

Olympus Communications Holdings, L.L.C.
Arahova Holdings, LLC
Adelphia Cablevision of New York, Inc.
Century Alabama Holding Corp.
Century Enterprise Cable Corp.
Century Alabama Corp.
Century Cullman Corp.
Century Cable Management Corporation
Century Carolina Corp.
Century Huntington Company
Century Mississippi Corp.
Century Norwich Corp.
Century Shasta Cable Television Corp.
CDA Cable, Inc.
Century Washington Cable Television, Inc.
Century Kansas Cable Television Corp.
Century Lykens Cable Corp.
Cowlitz Cablevision, Inc.
Imperial Valley Cablevision, Inc.
Kootenai Cable, Inc.
Mickelson Media of Florida, Inc.
Pullman TV Cable Co., Inc.
Rentavision of Brunswick, Inc.
Telesat Acquisition, LLC
Valley Video, Inc.
Wilderness Cable Company
Yuma Cablevision, Inc.
Warrick Cablevision, Inc.
CCC-III, Inc.
Warrick Indiana, L.P.
Chelsea Communications, LLC
Chelsea Communications, Inc.
GS Telecommunications LLC
Kalamazoo County Cablevision, Inc.
Multi-Channel T.V. Cable Company
Mt. Lebanon Cablevision, Inc.
Rigpal Communications, Inc.
Upper St. Clair Cablevision, Inc.
Pericles Communications Corporation
Mountain Cable Communications Corporation
Young's Cable TV Corp.
Better TV, Inc. of Bennington


6

--------------------------------------------------------------------------------



Adelphia Cablevision Associates, L.P.
Three Rivers Cable Associates, L.P.
Mountain Cable Company, L.P.
Lake Champlain Cable Television Corporation
Richmond Cable Television Corporation
Adelphia GS Cable, LLC
ACC Cable Holdings VA, Inc.
Adelphia Cable Partners, L.P.
GS Cable LLC
ACC Cable Communications FL-VA, LLC
Timotheos Communications, L.P.
Southeast Florida Cable, Inc.
Key Biscayne Cablevision
West Boca Acquisition Limited Partnership
Starpoint, Limited Partnership
Genesis Cable Communications Subsidiary L.L.C.
Cable Sentry Corporation
Coral Security, Inc.
Westview Security, Inc.
Olympus Capital Corporation
TMC Holdings, LLC
Adelphia Company of Western Connecticut
Olympus Subsidiary, LLC
Adelphia Holdings 2001, LLC
Palm Beach Group, Inc.

7

--------------------------------------------------------------------------------





QuickLinks


SECURITY AGREEMENT
